DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim 7 limitation “is based at least in part on” is unclear as to what is “based” (e.g., size, location, etc.) is to refer and to what “part”.  For purposes of applying the prior art the limitation is taken to be so broad as to allow any relation such as similar size, close location, similar arrangement, etc.
The claim 10 limitation “heavy” is relative and thus renders the claim unclear.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of applying the prior art the term is taken to broadly read on any structure not expressly set forth as fragile and easily breakable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lohneis US 4449866.
Claim 1. A power shift transmission, comprising: a first shaft (33) that is rotatably mounted and axially immovably mounted; a second shaft (shaft supporting gear 20 thereon) that is rotatably mounted and axially immovably mounted and configured to rotate slower than the first shaft; an intermediate shaft (shaft supporting gears 24a, 24b, 24c thereon) that is rotatably mounted; a first gear wheel (36b) and a second gear wheel (36c) arranged on the first shaft; a third gear wheel (20) arranged on the second shaft; a fourth gear wheel (24b), a fifth gear wheel (24c), and a sixth gear wheel  (24a) arranged on the intermediate shaft and configured to move as a unit relative to the first gear wheel and second gear wheel and the third gear wheel; wherein in a first shifting position (position where 24a engages with 36b)  providing a first transmission stage: the first gear wheel (36b) is in engagement with the fourth gear wheel (24b); the sixth gear wheel (24a) is in engagement with the third gear wheel (20); and the second gear wheel (36c) and the fifth gear wheel (24c) 
Claim 4. The power shift transmission according to Claim 1, wherein the first shaft and the second shaft are rotatably mounted and axially immovably mounted in a transmission housing (12).  
Claim 5. The power shift transmission according to Claim 1, wherein the intermediate shaft is mounted via one of a sliding bearing mounting (between 28 and 26) and a rolling bearing mounting (28).  
Claim 6. The power shift transmission according to Claim 1, LEGAL\44007775\1- 9 - wherein a gap (gap between 36b and 36c) is formed between the first gear wheel (36b) and the second gear wheel (36c), wherein when the first gear wheel (36b) and the fourth gear wheel (24b) are out of engagement, the second gear wheel (36c) and the fifth gear wheel (24c) are not yet in engagement (see fig.1A).  
Claim 7. The power shift transmission according to Claim 1, wherein a width of the sixth gear wheel (24a) is based at least in part (as best understood)1 on an axial movement path of the unit comprising the fourth gear wheel (24b), the fifth gear 
Claim 8. The power shift transmission according to Claim 1, wherein each of the gear wheels is formed as a straight-cut spur gear (see fig.1A).  
Claim 10. The power shift transmission according to Claim 1, wherein the power shift transmission is a heavy (as best understood) duty power transmission.  
Claim 11. The power shift transmission according to Claim 1, wherein the power shift transmission is an industrial2 transmission.  
Claim 12. The power shift transmission according to Claim 1, wherein respective mating gear wheels are formed as one of straight-cut spur gears (see fig.1A) and helical-cut spur gears.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lohneis US 4449866.
Claims 2 and 3.  The intermediate shaft is rotatably mounted and axially movably mounted in a transmission housing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the intermediate shaft to be hollow for uses where low weight is more important than machining costs (e.g., high performance), or to be solid for uses where low machining costs are more important than low weight.  It would have further been obvious to mount the intermediate shaft on an axle since such was extremely well known to be desirable in the gear art.  
Claim 9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the gear wheels to be formed as a helical-cut spur gear, the examiner taking Official Notice that such was extremely well known to be desirable in the gear art.  

Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted in the 35 USC 112 clarity rejections elsewhere above, a great deal of confusion and uncertainty exists as to the proper interpretation of the claim limitations.  In the interest of compact prosecution, the examiner has applied the prior art as best as the claims can be understood.  However, in accordance with MPEP § 2173, detailed mapping of the art to each and every claim limitation as currently written would be improper since such would require undue speculation as to the intended meaning/scope thereof. See In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970); In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).
        2 Where there is physical identity between the subject matter of the claim and the prior art, the label given to the claimed subject matter does not distinguish the invention over the prior art.  In re Pearson, 494 F. 2d 1399, 1403, 181 USPQ 641, 644 (CCPA 1974); In re Lemin, 326 F. 2d 437, 140 USPQ 273 (CCPA 1964).  Accordingly, “industrial” is taken as a mere functional intended use.  See MPEP 2112.01 and 2114 regarding inherency of functions/properties and applicant’s burden to obtain/test prior art to prove incapability to perform the function.